DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-11 directed to an invention that is non-elected without traverse. Accordingly, claims 7-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leslie Pasman on 7/29/2021. The application has been amended as follows: 
Claims 1-3: Before the word “sucralose”, add --0.125% to 2.5% w/v”--.
Claims 7-11: Cancel.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is drawn to a method of preserving a cell, tissue, organ, or plant by contacting the cell, tissue, organ, or plant with a composition comprising 0.125% to 2.5% w/v sucralose and subjecting the resulting mixture to a temperature between 20[Symbol font/0xB0]C and 30[Symbol font/0xB0]C.
Claims were previously rejected as being obvious over Jeon et al. (US 2014/0356948 A1). Jeon et al. teaches a method for preserving cells at room et al. is different from the disclosed method in that it only teaches using sucrose as a lyoprotectant (a limitation which has been omitted by Applicant). There is no prior art that specifically teaches use of 0.125-2.5% w/v sucralose for preservation of a cell, tissue, organ, or plant at a temperature between 20[Symbol font/0xB0]C and 30[Symbol font/0xB0]C. Thus, the rejections of record have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-6 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651